      Case: 3:19-cv-00234-NBB-RP Doc #: 143 Filed: 11/23/20 1 of 5 PageID #: 1247




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION


DR. AMY R. WOODS                                                                      PLAINTIFF

VS.                                                       CAUSE NO. 3:19-CV-00234-NBB-RP

MHM HEALTH PROFESSIONALS, LLC, D/B/A
CENTURION PROFESSIONALS;
MANAGEMENT & TRAINING CORPORATION;
JESSE WILLIAMS, INDIVIDUALLY; AND
JOHN DOES 1-9                                                                     DEFENDANTS


                    PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION
                       FOR SUMMARY JUDGMENT OF DEFENDANTS
                     MANAGEMENT & TRAINING CORPORATION AND
                            JESSE WILLIAMS, INDIVIDUALLY


        COMES NOW Plaintiff Dr. Amy R. Woods (“Dr. Woods”), by and through counsel, and

files this Response in Opposition to Motion for Summary Judgment of Defendants Management &

Training Corporation (“MTC”) and Jesse Williams, Individually (“Williams”) [Doc. 129], and in

support thereof would respectfully show unto the Court as follows:

        1.     MTC and Williams filed their Motion for Summary Judgment [Doc. 129] on October

26, 2020.

        2.     Dr. Woods will show that MTC’s and Williams’ motion [Doc. 129] is not well-taken.

        3.     In support of this response, Dr. Woods relies on the following evidentiary material:

               a.      Curriculum vitae of Dr. Amy R. Woods, attached hereto as Exhibit “A”;

               b.      Deposition of Dr. Amy Woods, attached hereto as Exhibit “B”;




00352468.WPD
     Case: 3:19-cv-00234-NBB-RP Doc #: 143 Filed: 11/23/20 2 of 5 PageID #: 1248




               c.   Agreement Between the State of Mississippi Department of Corrections and
                    Centurion of Mississippi, LLC for Onsite Inmate Health Services, attached
                    hereto as Exhibit “C”;

               d.   Deposition of Jerry Williams, attached hereto as Exhibit “D”;

               e.   Deposition of Beverly McMullen, attached hereto as Exhibit “E”;

               f.   Offer of Employment, dated October 12, 2016, attached hereto as Exhibit
                    “F”;

               g.   Deposition of Dr. Clayton Ramsue, attached hereto as Exhibit “G”;

               h.   Deposition of Travis Day, attached hereto as Exhibit “H”;

               i.   Deposition of April Meggs, attached hereto as Exhibit “I”;

               j.   Email from Hunter Williamson to Dr. Woods, dated August 27, 2018,
                    attached hereto as Exhibit “J”;

               k.   Deposition of Kristie Huff, attached hereto as Exhibit “K”;

               l.   Statement of Dr. Woods, dated June 25, 2019, attached hereto as Exhibit “L”;

               m.   Email from Travis Day to April Meggs, dated June 18, 2019, attached hereto
                    as Exhibit “M”;

               n.   Email from Travis Day to Jesse Williams, dated June 18, 2019, attached
                    hereto as Exhibit “N”;

               o.   Deposition of Sara Revell, attached hereto as Exhibit “O”;

               p.   Involuntary Termination Report, attached hereto as Exhibit “P”;

               q.   Deposition of Representative Bill Kinkade, attached hereto as Exhibit “Q”;

               r.   Deposition of Jesse Williams, attached hereto as Exhibit “R”;

               s.   Deposition of Grace Owens, attached hereto as Exhibit “S”; and

               t.   Email from Jesse Williams to Travis Day, dated June 26, 2019, attached
                    hereto as Exhibit “T.”



00352468.WPD                                 -2-
     Case: 3:19-cv-00234-NBB-RP Doc #: 143 Filed: 11/23/20 3 of 5 PageID #: 1249




        4.     A memorandum brief in opposition to MTC’s and Williams’ motion [Doc. 129] is

being filed concurrently herewith.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff Dr. Amy R. Woods respectfully

requests that the Motion for Summary Judgment of Defendants Management & Training Corporation

and Jesse Williams, Individually [Doc. 129] be denied on the First Amendment and intentional

interference claims.

        RESPECTFULLY SUBMITTED, this the 23rd day of November, 2020.

                                           DR. AMY R. WOODS, Plaintiff


                                     By:   /s/ Jim Waide
                                           Jim Waide, MS Bar No. 6857
                                           waide@waidelaw.com
                                           Rachel Pierce Waide, MS Bar No. 100420
                                           rpierce@waidelaw.com
                                           WAIDE & ASSOCIATES, P.A.
                                           332 North Spring Street
                                           Tupelo, MS 38804-3955
                                           Post Office Box 1357
                                           Tupelo, MS 38802-1357
                                           (662) 842-7324 / Telephone
                                           (662) 842-8056 / Facsimile

                                           R. Shane McLaughlin, MS Bar No. 101185
                                           rsm@mclaughlinlawfirm.com
                                           McLAUGHLIN LAW FIRM
                                           347 North Spring Street
                                           Tupelo, MS 38804-3943
                                           Post Office Box 200
                                           Tupelo, MS 38802-0200
                                           (662) 840-5042 / Telephone
                                           (662) 840-5043 / Facsimile

                                           ATTORNEYS FOR PLAINTIFF




00352468.WPD                                 -3-
     Case: 3:19-cv-00234-NBB-RP Doc #: 143 Filed: 11/23/20 4 of 5 PageID #: 1250




                                 CERTIFICATE OF SERVICE

       This will certify that undersigned counsel for Plaintiff has this day filed the above and
foregoing with the Clerk of the Court, utilizing the federal court electronic case data filing system
(CM/ECF), which sent notification of such filing to the following:

        Elizabeth Ross Hadley, Esquire
        Greenberg Traurig, LLP
        300 West 6th Street, Suite 2050
        Austin, TX 78701-4236
        hadleye@gtlaw.com
        pinkertonv@gtlaw.com
        weathingtonm@gtlaw.com
        kellyc@gtlaw.com
        dumitrul@gtlaw.com
        harrisa@gtlaw.com
        GableL@gtlaw.com

        David W. Long-Daniels, Esquire
        Greenberg Traurig, LLP
        3333 Piedmont Road NE, Suite 2500
        Atlanta, GA 30305-1780
        long-danielsd@gtlaw.com
        thomasr@gtlaw.com

        Jacob R. Dean, Esquire
        Greenberg Traurig, LLP
        3333 Piedmont Road NE, Suite 2500
        Atlanta, GA 30305-1780
        deanj@gtlaw.com
        thomasr@gtlaw.com

        COUNSEL FOR DEFENDANT MHM HEALTH PROFESSIONALS, LLC
        D/B/A CENTURION PROFESSIONALS

        Timothy M. Peeples, Esquire
        Daniel Coker Horton and Bell, P.A.
        Post Office Box 1396
        Oxford, MS 38655-1396
        Tpeeples@danielcoker.com
        sbelk@danielcoker.com
        nmoore@danielcoker.com
        ttaylor@danielcoker.com


00352468.WPD                                    -4-
     Case: 3:19-cv-00234-NBB-RP Doc #: 143 Filed: 11/23/20 5 of 5 PageID #: 1251




        J. Caroline Johnson, Esquire
        Daniel Coker Horton and Bell, P.A.
        Post Office Box 1396
        Oxford, MS 38655-1396
        cajohnson@danielcoker.com
        nmoore@danielcoker.com

        COUNSEL FOR DEFENDANTS MANAGEMENT & TRAINING CORPORATION
        AND JESSE WILLIAMS

        DATED, this the 23rd day of November, 2020.


                                             /s/ Jim Waide
                                             Jim Waide




00352468.WPD                                   -5-
